DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.






Claim(s) 1-7, 9-17, 19-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Giuliani et al. (USPN 5784742).

With regards to claim 2, the lights are LED’s (col. 8, line 48).
With regards to claim 3, the pressure threshold is an absolute pressure magnitude value or a delta pressure value (no load versus I load leads to a delta pressure value).
With regards to claim 4, the control module determines the pressure exerted by the brush tip by directly measuring force applied to the plurality of bristles (measures force that is applied to a user’s teeth via bristles; the bristles contact the user’s teeth and if the force is too high, the control module will respond).  
With regards to claim 5, the control module determines the pressure exerted by the brush tip by indirectly measuring force applied to the plurality of bristles (measures load on brush head).  
With regards to claim 6, the control module detects electrical current drawn by the motor and determine the exerted pressure based on the detected electrical current (col. 4, lines 1-11).
With regards to claim 7, the control module comprises a memory component that stores the pressure threshold (112; col. 7, lines 29-35).
With regards to claim 9, the pressure threshold is about 140g/cm2 (col. 8, lines 58-61).
With regards to claim 10, the lights provide feedback to a user to reduce the pressure exerted by the tip (col. 8, lines 50-61).
With regards to claim 11, Giuliani teaches a method of alerting a user of excessive pressure comprising determining a pressure exerted by bristles coupled to the toothbrush while the user is brushing teeth, determining that the exerted pressure is excessive and activating a light to provide feedback (col. 8, lines 14-61).
With regards to claim 12, the light is a LED (col. 8, line 48).

With regards to claim 14, the control module determines the pressure exerted by the brush tip by directly measuring force applied to the plurality of bristles (measures force that is applied to a user’s teeth via bristles; the bristles contact the user’s teeth and if the force is too high, the control module will respond).  
With regards to claim 15, the control module determines the pressure exerted by the brush tip by indirectly measuring force applied to the plurality of bristles (measures load on brush head).  
With regards to claim 16, the pressure exerted by the bristles comprises detecting current drawn by a motor coupled to the bristles and correlating the detected current to a pressure value (col. 4, lines 1-11).
With regards to claim 17, further comprising retrieving the pressure threshold value, from memory stored (112; col. 7, lines 29-35) by the toothbrush. 
With regards to claim 19, the pressure threshold value is about 140 g/cm2 (col. 8, lines 58-61).
With regards to claim 20, Giuliani teaches a toothbrush comprising a handle (14) and a brush tip (16) with bristles (20).  There is a motor (42) within the handle.  There are lights (col. 8, lines 14-25) coupled to the handle and a control module that is configured to monitor a pressure exerted by the brush tip on a surface (col. 3, lines 60-67 and col. 4, lines 1-11) and activate the lights to alert the user that the exerted pressure exceeds the pressure threshold (col. 3, lines 60-67 and col. 4, lines 1-11).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.




Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giuliani (‘742) in view of Schmalhurst (USPN 9402463).
Giuliani teaches all the essential elements of the claimed invention however fail to teach that the pressure threshold value is between 280 and 430 g/cm2.  Schmalhurst teaches a pressure sensor that is activated at pressure threshold of 300 g/cm2.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Giuliani so that the pressure threshold value is between 280 and 430 g/cm2 as taught by Schmalhurst since anything in this range is harmful to a user’s gum and tissues (col. 2, lines 58-62) and should alert a user to stop exerting so much pressure.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAY LYNN KARLS whose telephone number is (571)272-1268.  The examiner can normally be reached on M-Th (6am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAY KARLS/Primary Examiner, Art Unit 3723